10
11
12
13
14
15
16
17
18
19
20
Zl
22
2
24
25
26
Zt
28

Case 5:19-cr-00377-WHA Document 27 Filed 09/19/19 Page 1 of 13

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

KATHERINE L. WAWRZYNIAK (CABN 252751)
ANDREW F. DAWSON (CABN 264421)

AMIE D. ROONEY (CABN 215324)

Assistant United States Attorneys

450 Golden Gate Avenue, Box 36055
~ San Francisco, California 94102-3495
Telephone: (415) 436-7200
katherine.wawrzyniak@usdoj.gov
andrew.dawson@usdoj.gov
amie.rooney@usdoj.gov

Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
UNITED STATES OF AMERICA, ) CASE NO. CR 19-377 WHA
Plaintiff, ; STIPULATED INTERIM PROTECTIVE ORDER
ts 5
ANTHONY SCOTT LEVANDOWSKI,
Defendant.

 

 

 

WHEREAS during the course of discovery in the above-captioned criminal case, the United
States may produce documents and other items containing information that is claimed by Google LLC
(“Google”) and its successor-in-interest Waymo LLC (“Waymo”), to be confidential, proprietary, or
trade secret information, for which special protection under 18 U.S.C. § 1835(a) and Fed. R. Crim. P.
16(d) may be warranted; and

WHEREAS the United States and defendant ANTHONY SCOTT LEVANDOWSKI (“THE
DEFENDANT”) deem it appropriate for the purpose of facilitating pretrial negotiations and to provide
STIPULATED INTERIM PROTECTIVE 1

ORDER
CR 19-377 WHA

 
a

NY DBD WN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24

26
27
28

 

 

Case 5:19-cr-00377-WHA Document 27 Filed 09/19/19 Page 2 of 13

for the protection of such information without agreeing between them that the specific information is in
fact confidential, proprietary, or is a trade secret, and with the further understanding that nothing in this
Stipulated Interim Protective Order creates any presumption regarding whether the specific information
is confidential, proprietary, or is a trade secret, and lastly preserving THE DEFENDANT’S rights to
challenge any such designation at a later time;

IT IS HEREBY STIPULATED AND AGREED by and between the United States and THE
DEFENDANT and his counsel that the following definitions and procedures will govern the designation
and handling of material and other information produced by the United States during pretrial
negotiations, while reserving the question of how such material and information should be handled at
trial, and during pre-or post-trial hearings for a future time.

Le Definitions:

a. “Protected Material” shall mean “Confidential Material,” “Highly Confidential
Attorneys’ Eyes Only Material,” and/or “Highly Confidential Source Code Material.”

i. “Confidential Material” shall mean confidential or proprietary business
information, including financial information, compensation information, and technical
information.

il. “Highly Confidential Attorneys’ Eyes Only Material” shall mean extremely

‘ sensitive Confidential Material, consisting of information that the United States contends is

intended to be kept secret or is a trade secret within the meaning of 18 U.S.C. § 1839(3),

disclosure of which to THE DEFENDANT or any non-party outside of counsel’s supervision

would create a substantial risk of serious harm that could not be avoided by less restrictive
means.

iii. “Highly Confidential Source Code Material” shall mean extremely sensitive
Confidential Material, consisting of information that the United States contends represents
computer code and associated comments and revision histories that define or otherwise describe
in detail the algorithms or structure of software designs, disclosure of which to THE

DEFENDANT or any non-party outside of counsel’s supervision would create a substantial risk
STIPULATED INTERIM PROTECTIVE a

ORDER
CR 19-377 WHA

 
10
U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cr-00377-WHA Document 27 Filed 09/19/19 Page 3 of 13

of serious harm that could not be avoided by less restrictive means.

b. “Discovery Material” shall mean all materials disclosed by the United States during
discovery in this case.

2. Scope: The protections conferred by this Stipulated Interim Protective Order cover not
only Protected Material (as defined above) but also include: (i) any information copied or extracted from
Protected Material; (ii) all copies, excerpts, summaries, or compilations of Protected Material; and (iii)
any testimony, conversations, or presentations by the parties and their counsel that might reveal
Protected Material.

3: Designating Protected Material: The United States may designate Discovery Material
as Protected Material to the extent that it believes in good faith that the information or material is or may
be Protected Material as defined in paragraph 1(a)(i)-(iii) above. Any labeling, segregation, or
designation of Discovery Material as Protected Material should be made, whenever possible, in the case
of written, tangible, or documentary Discovery Material, at the time that Discovery Material is produced
or made known to THE DEFENDANT by stamping each page “CONFIDENTIAL,” “HIGHLY
CONFIDENTIAL ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL SOURCE CODE,”
as applicable. Computer memory storage materials such as tapes, diskettes, hard drives, or other
memory media containing Discovery Material deemed by the United States as containing Protected
Material shall be labeled on the outside of the media as “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL ATTORNEYS’ EYES ONLY.” (As specified below, materials designated
“HIGHLY CONFIDENTIAL SOURCE CODE” may only be produced in paper copies in limited
circumstances.) Whenever possible, the United States shall maintain unlabeled or “clean” copies of all
discovery material that it has labeled “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL
ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL SOURCE CODE” under this stipulated
order for the future use by the parties in subsequent proceedings.

4. Inadvertent failure to designate qualified information or items as Protected Material does
not, standing alone, waive the United States’ or any nonparty’s right to secure protection under this

Stipulated Interim Protective Order for such material if timely corrected. Upon timely correction of

STIPULATED INTERIM PROTECTIVE 3
ORDER
CR 19-377 WHA

 
10
11
12
13
14
15
16
17
18
19
20
21
29
23
24
25
26
27
28

 

 

Case 5:19-cr-00377-WHA Document 27 Filed 09/19/19 Page 4 of 13

designation, THE DEFENDANT and his counsel must make reasonable efforts to assure the materials
are treated in accordance with the provisions of this Stipulated Interim Protective Order.

5, The recipient of any Protected Material that is provided under this Stipulated Interim
Protective Order may use Protected Material only for defending or attempting to settle this criminal
case. Such Protected Material may be disclosed only to the categories of persons and under the
conditions described in this Order. When the criminal case has been terminated, the recipient of any
Protected Material must comply with the provisions of paragraph 8 below.

6. Access to and Use of Protected Material

a. Discovery Material designated as “CONFIDENTIAL” shall be retained by THE
DEFENDANT’S counsel in the above-captioned case and furnished, at this time, to no one other than
THE DEFENDANT’S counsel in the above-captioned case; THE DEFENDANT; and the professionals
and staff (including retained third parties) supporting THE DEFENDANT’S counsel in the above-
captioned case—such as experts, investigators, consultants, interpreters, paralegal assistants, and
secretarial, stenographic, and clerical employees who are working on this case under the direction of THE
DEFENDANT’S counsel and to whom it is necessary that the materials be disclosed for purposes of the
defense of this case. THE DEFENDANT’S counsel may further show documents to any custodian listed
on the face of such document but shall not leave any such Confidential Material with the custodian. THE
DEFENDANT?’S counsel may also show documents to any potential witness that they deem necessary for
the defense of this matter but shall not leave any such Confidential Material or summary of the
Confidential Material with the potential witness. In the event that THE DEFENDANT or his counsel
wishes to consult an expert regarding these materials, counsel and/or THE DEFENDANT and the expert
shall adhere to the procedure addressed in paragraph 11 of this agreement. All Discovery Material
designated “Confidential Material” shall be kept in the possession of THE DEFENDANT’S counsel in
the above-captioned case or in the possession of retained defense experts, and neither this material nor
any copies of the material shall leave their possession (including via electronic transmission of any sort)
for any purpose except submission in camera to the Court, except that counsel and retained defense experts

may include the material in emails among themselves as necessary for the defense of this matter, provided

STIPULATED INTERIM PROTECTIVE 4
ORDER
CR 19-377 WHA

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cr-00377-WHA Document 27 Filed 09/19/19 Page 5 of 13

that when Confidential Materials are attached to an email, the confidential materials shall be encrypted.
Electronic copies of this material may be stored on password protected laptop computers and in password
protected cloud-based accounts belonging to THE DEFENDANT”’S counsel or retained defense experts.
Moreover, no such material shall be downloaded to or maintained on a portable storage device such as a
thumb drive or removable external hard drive, unless that thumb drive or external storage device is
encrypted and password protected. Should THE DEFENDANT be incarcerated before the resolution of
this Indictment, his counsel may bring the designated Confidential Material to the facility in which he is
incarcerated to assist in THE DEFENDANT’s preparation but shall not leave any such Confidential
Material with THE DEFENDANT. All such material shall be used solely for the purpose of conducting
pre-trial, trial, and appellate proceedings in this case and for no other purpose whatsoever, and shall not
be used for the economic benefit of any defendant or for the benefit of any third party. Any party wishing
to file a motion or other filing which contains any of the material labeled “CONFIDENTIAL” must seek
to make such filing under seal. Confidential Material filed under seal shall be filed with the Clerk of the
Court in sealed envelopes or boxes prominently marked with the caption of this case and the notation:

“TO BE FILED UNDER SEAL”
Contains Confidential Material
To Be Opened Only As Directed By The Court

b. Discovery Material designated as “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES
ONLY” shall be retained by THE DEFENDANT’S counsel in the above-captioned case and furnished, at
this time, to no one other than THE DEFENDANT’S counsel in the above-captioned case; and the
professionals and staff (including retained third parties) supporting THE DEFENDANT’S counsel in the
above-captioned case—such as experts, investigators, consultants, interpreters, paralegal assistants, and
secretarial, stenographic, and clerical employees who are working on this case under the direction of THE
DEFENDANT?’S counsel. THE DEFENDANT’S counsel may review with THE DEFENDANT Highly
Confidential Attorneys’ Eyes Only Material, but shall not provide THE DEFENDANT with copies of, or
permit THE DEFENDANT to make copies of, or have unsupervised access to, any materials so
designated. THE DEFENDANT’S counsel may further show Highly Confidential Attorneys’ Eyes Only

Material to any custodian listed on the face of such document but shall not leave any such Highly

STIPULATED INTERIM PROTECTIVE .
ORDER
CR 19-377 WHA

 
10
1
12
13
14
15
16
17
18
19
20
21
22
os
24
25
26
27
28

 

 

Case 5:19-cr-00377-WHA Document 27 Filed 09/19/19 Page 6 of 13

Confidential Attorneys’ Eyes Only Material with the custodian. THE DEFENDANT’S counsel may also
show documents to any potential witness that they deem necessary for the defense of this matter but shall
not leave any such Highly Confidential Attorneys’ Eyes Only Material or summary of the Highly
Confidential Attorneys’ Eyes Only Material with the potential witness. In the event that THE
DEFENDANT or his counsel wishes to consult an expert regarding these materials, counsel and/or THE
DEFENDANT and the expert shall adhere to the procedure addressed in paragraph 11 of this agreement.
All Discovery Material designated “Highly Confidential Attorneys’ Eyes Only Material” shall be kept in
the possession of THE DEFENDANT’S counsel in the above-captioned case or the possession of retained
defense experts, and neither this material nor any copies of the material shall leave their possession
(including via electronic transmission of any sort) for any purpose except submission in camera to the
Court, except that counsel and retained defense experts may include the material in emails among
themselves as necessary for the defense of this matter, provided that when Highly Confidential Attorneys’
Eyes Only Materials are attached to an email, the confidential materials shall be encrypted. Electronic
copies of this material may be stored on password protected laptop computers and in password protected
cloud-based accounts belonging to THE DEFENDANT’S counsel or retained defense experts. Moreover,
no such material shall be downloaded to or maintained on a portable storage device such as a thumb drive
or removable external hard drive, unless that thumb drive or external storage device is password protected
and encrypted. All such material shall be used solely for the purpose of conducting pre-trial, trial, and
appellate proceedings in this case and for no other purpose whatsoever, and shall not be used for the
economic benefit of any defendant or for the benefit of any third party. Any motions or other filings
which contain any Highly Confidential Attorneys’ Eyes Only Material shall be filed and kept under seal
until further order of the Court. Highly Confidential Attorneys’ Eyes Only Material filed under seal shall
be filed with the Clerk of the Court in sealed envelopes or boxes prominently marked with the caption of
this case and the notation:

“TO BE FILED UNDER SEAL”
Contains Highly Confidential Attorneys’ Eyes Only Material
To Be Opened Only As Directed By The Court

c. Discovery Material designated as “HIGHLY CONFIDENTIAL SOURCE CODE

STIPULATED INTERIM PROTECTIVE 6
ORDER
CR 19-377 WHA

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cr-00377-WHA Document 27 Filed 09/19/19 Page 7 of 13

MATERIAL” shall be made available for inspection by THE DEFENDANT’s counsel; THE
DEFENDANT; and the professionals and staff (including retained third parties) supporting THE
DEFENDANT’s counsel in the above-captioned case—such as experts, investigators, consultants,
interpreters, paralegal assistants, and secretarial, stenographic, and clerical employees who are working
on this case under the direction of THE DEFENDANT’s counsel, in a format allowing it to be reasonably
reviewed and searched, during normal — hours or at other mutually agreeable times, at an office of
the United States or another mutually agreed upon location. The source code shall be made available for
inspection on a secured computer in a secured room without Internet access or network access to other
computers, and anyone inspecting the material shall not copy, remove, or otherwise transfer any portion
of the source code onto any recordable media or recordable device. The United States may visually
monitor the activities of THE DEFENDANT’S counsel, their staff, and THE DEFENDANT during any
source code review, but only to ensure that there is no unauthorized recording, copying, or transmission
of the source code.

THE DEFENDANT’S counsel in the above-captioned case may request paper copies of limited
portions of source code that are reasonably necessary for the preparation of court filings, pleadings or
other papers, but shall not request paper copies for the purpose of reviewing the source code in the first
instance. The United States shall provide all such source code in paper form, including bates numbers
and the label “HIGHLY CONFIDENTIAL SOURCE CODE.” The United States may challenge the
amount of source code requested in hard copy form.

Any such paper copies shall be kept in the possession of THE DEFENDANTS counsel in the
above-captioned case and neither this material nor any copies of the material shall leave their possession
(including via electronic transmission of any sort) for any purpose except submission in camera to the
Court. THE DEFENDANT’S counsel in the above-captioned case shall maintain a record of any
individual who has inspected any portion of the source code in electronic or paper form. THE
DEFENDANT’S counsel in the above-captioned case shall maintain all paper copies of any printed
portions of the source code in a secured, locked area. THE DEFENDANT’S counsel in the above-

captioned case shall not create any electronic or other images of the paper copies and shall not convert

STIPULATED INTERIM PROTECTIVE 7
ORDER
CR 19-377 WHA

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cr-00377-WHA Document 27 Filed 09/19/19 Page 8 of 13

any of the information contained in the paper copies into any electronic format. THE DEFENDANT’S
counsel in the above-captioned case shall only make additional paper copies if such additional copies are
necessary to prepare court filings, pleadings, or other papers or to prepare for, or conduct, trial or hearings
in this case.

Any motions or other filings which contain material labeled “HIGHLY CONFIDENTIAL
SOURCE CODE” and which are filed with the Court shall be filed and kept under seal until further order
of the Court. Highly Confidential Source Code Materials filed under seal shall be filed with the Clerk of
the Court in sealed envelopes or boxes prominently marked with the caption of this case and the notation:

“TO BE FILED UNDER SEAL”
Contains Highly Confidential Source Code Material
To Be Opened Only As Directed By The Court

% The recipient of any Protected Material that is provided under this Stipulated Interim
Protective Order shall not disclose such information to any individuals except as authorized by this
Stipulated Interim Protective Order.

8. At the conclusion of the above-captioned case, including any appellate proceedings
related to the case, THE DEFENDANT and his counsel in the above-captioned case agree to the return
of all Protected Material to the United States and defense counsel will destroy his/her work product that
contains Protected Materials, except as directed by the Court.

a. Nothing herein shall prevent THE DEFENDANT from using the Protected Material or
from referring to, quoting, or reciting from any information contained in such Protected Material in
connection with pleadings or motions filed in this case, provided that THE DEFENDANT seeks to file
the Protected Material under seal, as specified above. The use of Protected Material at trial or pre- or
post-trial hearing will be resolved at or before the time of the trial or hearing.

10. Procedure for Challenging Designations: Should THE DEFENDANT dispute the
propriety of any designation of Discovery Material as Protected Material, his counsel shall notify the
United States in writing. Within fourteen business days from receiving the notice, the United States
shall respond to the notice in writing. If, after this exchange of correspondence, THE DEFENDANT

and the United States cannot resolve their dispute, they may apply to the Court to do so. The burden

STIPULATED INTERIM PROTECTIVE 8
ORDER
CR 19-377 WHA

 
ao NN DD

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cr-00377-WHA Document 27 Filed 09/19/19 Page 9 of 13

shall be on the United States to prove that the material qualifies as Protected Material. During the
pendency of the dispute and any court resolution thereof, including an appeal of the Court’s decision on |
such motion, the discovery material shall be deemed “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL
ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL SOURCE CODE,” as applicable, as
designated and shall be covered by the provisions of this Stipulated Interim Protective Order. The
parties understand that, as this Stipulated Interim Protective Order is primarily intended to facilitate
pretrial negotiations, THE DEFENDANT and his counsel may choose not to formally challenge the
United States’ designation of certain material as Protected Material at this stage in the proceedings.
Such a failure to challenge the designation does not constitute a waiver on THE DEFENDANT’s part of
either the ability to challenge that designation or the ability to contest that certain portions of the
designated Highly Confidential Attorneys’ Eyes Only Material constitutes “trade secret” information
under 18 U.S.C. § 1839(3).

11. | Experts: It is anticipated that THE DEFENDANT and/or THE DEFENDANT’s counsel
may wish to retain person(s) with specialized knowledge or experience in matters pertinent to the case
(Experts). At such time as THE DEFENDANT and/or THE DEFENDANT’s counsel retains an Expert
or Experts to assist in the review of Discovery Material designated as “CONFIDENTIAL,” “HIGHLY
CONFIDENTIAL ATTORNEYS’ EYES ONLY,” and/or “HIGHLY CONFIDENTIAL SOURCE
CODE,”! such person shall execute the Acknowledgment included with this Stipulated Interim
Protective Order, which shall then be submitted by THE DEFENDANT to the Court ex parte and in
camera, together with a curriculum vitae and employment history of the Expert. The purpose of the
requirements of this paragraph is to allow the Court to review this in camera submission and assess
whether any potential conflict of interest exists on the part of the proposed Expert. THE DEFENDANT
shall not be required to provide said Acknowledgment, or the identity of the Expert who signed it, to the
United States, unless so ordered by the Court. The United States retains the right to request that the

Court authorize such disclosure of the identity of the Expert, and to request that the Court order THE

 

' Per paragraph 6(c), supra, only THE DEFENDANT’s counsel may maintain any paper copies
of materials designated HIGHLY CONFIDENTIAL SOURCE CODE. Experts may not separately
maintain any such copies.

STIPULATED INTERIM PROTECTIVE 9
ORDER
CR 19-377 WHA

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cr-00377-WHA Document 27 Filed 09/19/19 Page 10 of 13

DEFENDANT to provide the Court with additional information on potential conflicts of interest of any
Expert at the Court’s request. Nothing in this paragraph relieves THE DEFENDANT of the discovery
obligations contained in Fed. R. Crim. P. 16 (b)(1)(C), nor does the United States waive any rights
thereunder by entering into this stipulation.

12. Right to Further Relief: By signing and agreeing to the terms of this Stipulated Interim
Protective Order, no person shall be deemed to have conceded that any material has been properly
designated as Protected Material. Nothing in this Stipulated Interim Protective Order relieves the parties
of their obligations under Criminal Local Rule 56-1. Further, nothing in this Stipulated Interim
Protective Order shall preclude the United States or THE DEFENDANT from applying to the Court for
further relief or modification. The parties’ agreement to enter into this Stipulated Interim Protective
Order at this time is for the purpose of pretrial negotiations, and is not a concession by THE
DEFENDANT that the terms contained herein would be appropriate should the case proceed beyond
that stage.

//
/I
//
//
//
//
//
H
//
//
//
//
//
//
STIPULATED INTERIM PROTECTIVE 10

ORDER
CR 19-377 WHA

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cr-00377-WHA Document 27 Filed 09/19/19 Page 11 of 13

13. Penalties for Violation: Willful violation of this Stipulated Interim Protective Order

may be punishable by contempt of court, whatever other sanction the Court deems just, or any other

sanctions or combination of sanctions which are legally available.

DATED: September 19, 2019

DATED: 7 [i he

IT IS SO ORDERED
DATED:

STIPULATED INTERIM PROTECTIVE
ORDER
CR 19-377 WHA

Respectfully submitted,

DAVID L. ANDERSON
United States Attorney

Ud pth Mark YWwan Prana
KATHERINE L. WAWRZYNIAK
ANDREW F. DAWSON

AMIE D. ROONEY

Assistant United States Attorneys

nfo 2>~

Y & EHRLICH LLP
ile hrlich
Ismail Ramsey
Amy Craig
Attorneys for defendant Anthony Scott Levandowski

 

HON. WILLIAM ALSUP
UNITED STATES DISTRICT JUDGE

11

 
10
11
12
13
14
15
16
17
18
19
20
21
|
23
24
25
26
21
28

 

 

Case 5:19-cr-00377-WHA Document 27 Filed 09/19/19 Page 12 of 13

AGREEMENT TO BE BOUND BY STIPULATED INTERIM PROTECTIVE ORDER

The undersigned, defendant Anthony Scott Levandowski, and Ramsey & Ehrlich, LLP, counsel
in the above-captioned case, CR 19-377 WHA, hereby acknowledge that they have received a copy of the
Stipulated Interim Protective Order in the above-captioned case, have read, understand, and agree to be
bound by all of the provisions thereof, and hereby submit to the jurisdiction of the United States District
Court for the Northern District of California for the purposes of enforcement of the terms of the

Stipulated Interim Protective Order and the ” I> of any violations th

DATED: 4/1 2 /19 Mile tf ch

RAMSEY & EHRLICH, LLP
Attorneys for defendant Levandowski

 

 

DATED: 9/19 [19 '
“ANTHONY SCOTT LEVANDOWSKI

Defendant

STIPULATED INTERIM PROTECTIVE 12
ORDER
CR 19-377 WHA

 
\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

co NO

 

 

Case 5:19-cr-00377-WHA Document 27 Filed 09/19/19 Page 13 of 13

ACKNOWLEDGMENT OF STIPULATED INTERIM PROTECTIVE ORDER IN UNITED STATES
v. ANTHONY SCOTT LEVANDOWSKI, CR 19-377 WHA

The undersigned hereby acknowledges receipt of a copy of the Stipulated Interim Protective
Order issued in UNITED STATES v. ANTHONY SCOTT LEVANDOWSKI, CR 19-377 WHA, has
read, understands, and agrees to the terms of the Stipulated Protective Order, and hereby submits to the
jurisdiction of the United States District Court for the Northern District of California for the purposes of
enforcement of the terms of the Stipulated Interim Protective Order and the punishment of any violations
thereof.

Further, the undersigned understands that the sole permissible use of the Protected Material
provided and viewed under the provisions of this Stipulated Interim Protective Order is to assist in the
preparation of THE DEFENDANT’s, Anthony Scott Levandowski’s, defense to CR 19-377 WHA.

The undersigned understands that no further use may be made of the Protected Material
whatsoever, and that any willful violation of the Stipulated Interim Protective Order may result in

criminal and civil penalties.

 

 

 

 

 

 

 

DATED:

Signature Street Address

Printed Name City, State, and Zip Code
Area Code and Telephone Number
Email Address

STIPULATED INTERIM PROTECTIVE 13

ORDER

CR 19-377 WHA

 
